Citation Nr: 0806167	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  04-28 684	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the right lower extremity.

2.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from November 1966 to November 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which, in pertinent part, granted service connection for 
peripheral neuropathy of the bilateral lower extremities, and 
assigned a 10 percent rating for each extremity, effective 
from April 25, 2003.  In July 2006, the veteran testified at 
a Travel Board hearing at the RO before the undersigned 
Veterans Law Judge.  In December 2006, the Board remanded the 
issues on appeal for further evidentiary development.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
November 1966 to November 1968.

2.  On February 6, 2008, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran, through his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On February 6, 2008, prior to the promulgation of a decision 
in the appeal, the Board received a written statement from 
the veteran requesting that his appeal pertaining to 
neuropathy of the left and right legs be withdrawn, along 
with a "Motion to Withdraw Appeal".  Under 38 U.S.C.A. 
§ 7105, the Board may dismiss any appeal which fails to 
allege specific error of fact or law in the determination 
being appealed.  A Substantive Appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
38 C.F.R. § 20.202 (2007).  Withdrawal may be made by the 
veteran or by his authorized representative.  38 C.F.R. 
§ 20.204 (2007). 

The veteran has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal, and it is hereby 
dismissed.


ORDER

The appeal is dismissed.



		
ANDREW J. MULLEN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


